Citation Nr: 0318072	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  95-20 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from March 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veteran Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. That rating decision denied the appellant's claim 
for service connection for an acquired psychiatric disorder.

A Travel Board hearing was held on March 13, 1997, before 
Bettina S. Callaway, the Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002) and who is rendering the 
determination in this case.

In May 1997 and December 1998, the Board remanded this matter 
for medical opinions concerning the etiology of the 
appellant's current psychiatric condition. The case has 
returned for appellate review.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  Competent medical evidence relates the veteran's 
dysthymic disorder to service.


CONCLUSION OF LAW

A psychiatric disorder, diagnosed as a dysthymic disorder, 
was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case, the supplemental statements of the case, and two 
Board Remands, the veteran has been informed of the evidence 
necessary to substantiate his claims.  Pertinent identified 
medical and other records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he developed a psychiatric disorder 
during his military service.  He maintains that this 
disorder, currently diagnosed as dysthymia, has continued up 
to the present time and interfered with his ability to 
maintain employment.

According to the veteran's January 1972 service entrance 
examination report, the clinical evaluation revealed that he 
was found to be psychiatrically normal.  The veteran's 
service records indicate that he was an airplane mechanic.  
According to a March 1973 service treatment note, the veteran 
complained of problems sleeping for the past seven months.  
He complained of irritability and nightmares, which were 
primarily centered about aggressive acts toward his fellow 
service associates.  He also reported having an accident on 
the flight line one week before and he had been having dreams 
about accidents.  The examiner's impression was that the 
veteran had anxiety reaction and depression.  The examiner 
prescribed five milligrams of Valium to be taken three times 
a day.

According to an April 1973 outpatient record, the examiner 
noted that the veteran's psychiatric problems continued, and 
he requested to see a psychiatrist.  The examiner's 
impression was "passive aggressive personality?"  According 
to an outpatient record dated later in April 1973, the 
veteran was scheduled to see a psychiatrist in May 1973.  The 
assessment was the same as before, and the veteran was 
prescribed Thorazine.

According to a May 1973 psychiatric consultation report, the 
consulting psychiatrist diagnosed the veteran with anxiety 
reaction with nightmares and aggressive fantasies with 
underlying passive aggressive personality, passive aggressive 
type.  The physician was not optimistic about the veteran's 
future in the military, and he felt that sooner or later the 
veteran's behavior would eventuate in a disciplinary 
reprimand or an unfortunate accident.  The physician 
recommended that the veteran be considered for discharge.

According to a June 1973 memorandum, the veteran was 
interviewed by a commanding officer and the same consulting 
psychiatrist who examined the veteran in May 1973.  The 
commanding officer noted that he and the psychiatrist were in 
complete agreement that the veteran had a personality 
disorder of the passive aggressive type, and his outwardly 
passive behavioral disorder made it essentially impossible to 
work effectively.  It was also believed that the veteran 
posed a threat of breaking into action.  Both the 
psychiatrist and the commanding officer urged that the 
veteran be separated for his own well-being as for the 
protection of his co-workers and supervisors.   They 
recommended discharge for the appellant under honorable 
conditions.

The appellant underwent his discharge examination in June 
1973. The report of this examination noted that the 
appellant's psychiatric status was normal. It also stated 
that "[n]ervous trouble refers to treatment for anxiety 
reaction after auto accident in March 1973, full recovery, no 
medical treatment at present time."

In January 1995, a VA psychiatric examination report noted a 
diagnosis of depressive reaction. An outpatient treatment 
report, dated January 1995, noted diagnoses of depression and 
substance abuse, alcohol and cocaine. In May 1997, the Board 
remanded this matter seeking an opinion regarding the 
etiology of this condition. Thereafter, the RO scheduled the 
appellant for a VA psychiatric examination. The report of 
this examination, dated May 1998, noted a diagnosis of 
dysthymic disorder and noted that military records indicated 
a personality disorder and an acquired psychiatric disorder. 
However, the report failed to discuss the etiological 
relationship, if any, between the current dysthymic disorder 
and the appellant's psychiatric problems during his active 
duty service.

According to a March 1999 independent psychiatric medical 
opinion requested by the RO, the examining physician 
diagnosed the veteran with dysthymic disorder.  The physician 
indicated that she had reviewed the medical records that were 
provided to her.  She discussed the veteran's service medical 
history in detail, as outlined above.  She also discussed his 
post-service medical history.  Based on the examination, the 
physician noted that the veteran's symptoms fit the DSM-IV 
criteria for dysthymic disorder, and his symptoms appeared to 
be service connected because the onset occurred while he was 
in the military.  The examiner described the veteran's 
symptoms of his dysthymic disorder as:  chronically depressed 
mood that occurred for most of the day, more days than not, 
for at least two years, insomnia, low energy, low self-esteem 
and poor concentration.  She concluded that the veteran's 
current psychiatric condition appeared to be a direct result 
of active military service.

Based on a review of the evidence of record, the Board finds 
that service connection for a dysthymic disorder is 
warranted.  The veteran served from 1972 to 1973, and he has 
consistently maintained that he has experienced psychiatric 
problems since service.  He was diagnosed with anxiety 
reaction and depression in 1973 during service.  The post-
service medical records, including specifically the March 
1999 independent psychiatric medical opinion, indicates 
findings that his current psychiatric disorder is related to 
service.

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling.  The Board is not competent to 
render medical determinations that are not solidly grounded 
in the record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

The Board has considered the March 2003 fee basis psychiatric 
examination report, which was requested by the RO.  In an 
opposite finding, the March 2003 physician diagnosed the 
veteran with a personality disorder with antisocial, passive-
aggressive and paranoid features.  Based on his examination 
of the veteran and review of the claims file, the March 2003 
physician noted that he did not see the factors of depression 
or anxiety playing a major role in his problems.  

The Board finds the March 2003 physician's report well 
reasoned and thoughtful.  Nevertheless, the Board finds that 
it lacks probative weight when compared to the opposing 
evidence of record that favors the veteran's claim.  The 
service medical records show diagnoses of depression and an 
anxiety reaction.  The March 1999 examiner thoroughly 
discussed the veteran's service and post-service medical 
history and concluded that the veteran had a dysthymic 
disorder that was related to the documented psychiatric 
disorders noted during the veteran's service.  

Furthermore, several VA examiners have diagnosed the veteran 
with a depressive reaction and/or a dysthymic disorder.  The 
January 1995 VA psychiatric examiner diagnosed the veteran 
with depressive reaction. An outpatient treatment report, 
dated January 1995, noted diagnoses of depression and 
substance abuse, alcohol and cocaine. The report May 1998 
examiner diagnosed the veteran with dysthymic disorder and 
noted that military records indicated a personality disorder 
and an acquired psychiatric disorder.  While the January 1995 
and May 1998 examiners failed to discuss the etiological 
relationship between the diagnosed disorders and the 
appellant's psychiatric problems during his active duty 
service, they nevertheless diagnosed him with a psychiatric 
disorder.  Therefore, the Board finds that the veteran does 
have a dysthymic disorder.

Given that the veteran has a dysthymic disorder, this gives 
credibility to the March 1999 examiner's finding that the 
dysthymic disorder is directly related to the veteran's 
service.  In comparison with this evidence, the Board finds 
the March 2003 examiner's diagnosis of only a personality 
disorder is not persuasive because he did not adequately 
refute the prior diagnoses of dysthymia.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2002).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for a 
psychiatric disorder, diagnosed as a dysthymic disorder, is 
warranted.








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a psychiatric disorder, diagnosed as a 
dysthymic disorder, is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

